DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3 and 5 are objected to because of the following informalities:  

As per Claim 1:
Lines 5-6, the phrase “time-domain, frequency-domain features, and energy feature” should be --time-domain features, frequency-domain features, and energy features-- for proper grammar.
Line 10, the phrase “according a value” should be --according to a value-- for proper grammar.
Line 11, the phrase “important score” should be --importance score-- to match the terminology used earlier in the claims.
Line 13, the phrase “encoders which is” should be --encoders which are-- for proper grammar.
Line 17, the phrase “the training set are” should be --the training set is-- for proper grammar.

As per Claim 3:
	Line 3, the word “auto-encoder” should be --auto-encoders-- for proper grammar.

As per Claim 5:
	Line 4, the variable “VIMj(Gini)” should be --VIMj(GINI)-- to match the variable name used later in the claims.
Lines 4 and 10, the word “i.e.” in each of Lines 4 and 10 is inappropriate and should be --that is-- or --which is-- for a more positive, consistent, and clear recitation of the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the IMF component" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites multiple IMF components and therefore it is not clear as to which IMF component is being referred to by the limitation.

Claim 1 recites the limitation "the importance score" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the final sparse auto-encoder" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the fault features samples" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the diagnosed power electronic circuit" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the fault features" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 on which claim 2 depends recites both “fault features” and “final fault features”, and therefore it is unclear as to which one is referred to by the limitation.

Claim 3 recites the limitation "the fault features" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 on which claim 3 depends recites both “fault features” and “final fault features”, and therefore it is unclear as to which one is referred to by the limitation.

Claim 4 recites the limitation "the feature" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 on which Claim 4 depends recites a plurality of fault features, and therefore it is unclear as to which one is referred to by the limitation.

Claim 5 recites the limitations "GIl and GIr" in line 13.  There is insufficient antecedent basis for these limitations in the claim, as these variables do not appear in any of the equations.

Claim 5 recites a variable “c” in the equation in line 21.  This renders the claim indefinite.

Claims 6-10 are rejected based on their dependency to Claims 1-5, respectively, for the reasons stated above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as explained below. 

Regarding the term “computer-readable storage medium” in each of claims 6-10; the broadest reasonable interpretation of a claim drawn to a computer-readable storage medium, as the claim presented, covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.

The Examiner suggests that the Applicant replaces “computer-readable storage medium” in each of Claims 6-10 with --non-transitory computer-readable storage medium--.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851